Exhibit 10.2 PLEDGE AND SECURITY AGREEMENT THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented or otherwise modified from time to time, this “ Security Agreement ”) is entered into as of September 23, 2016 by and among LANDEC CORPORATION, a Delaware corporation (the “ Borrower ”), the other Persons party hereto as Grantors (collectively with the Borrower and any additional entities which become parties to this Security Agreement by executing a Security Agreement Supplement hereto in substantially the form of Annex I hereto , each a “ Grantor ”, and collectively, the “ Grantors ”), and JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the “ Administrative Agent ”) for the lenders party to the Credit Agreement referred to below. PRELIMINARY STATEMENT The Borrower, each other Grantor, the Administrative Agent and the Lenders are entering into a Credit Agreement dated as of the date hereof (as it may be amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”). Each Grantor is entering into this Security Agreement in order to induce the Administrative Agent and the Lenders to enter into and extend credit to the Borrower under the Credit Agreement and to secure the Secured Obligations that it has agreed to guarantee pursuant to Article X of the Credit Agreement. ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured Parties, hereby agree as follows: ARTICLE I.
